DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Robert Esposito (Reg. No. 65,071) on 22 February 2021 and 24 February 2021.  Claims 1 and 2 have been amended.  Claims 1 and 2 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Esposito (Reg. No. 65,071) on 24 February 2021.

The application has been amended as follows: 

Claims
1.  (Currently Amended)  A numerical controller configured to rotate, during a tool selection, a turret, which holds a plurality of tools on an outer peripheral portion thereof, 
a processor configured to: 
hold a partial area of the outer peripheral portion of the turret as a passage-prohibited area, the turret is prohibited from rotating in a rotational direction that results in the passage-prohibited area passing through the selected position;  
prior to rotating the turret in the rotational direction to move the selected one of the plurality of tools to the selected position, determine whether or not the selected one of the plurality of tools is present in the passage-prohibited area and whether or not the passage-prohibited area passes through the selected position as the turret is rotated in the rotational direction to move the selected one of the plurality of tools to the selected position during the tool selection;  
rotate the turret in the rotational direction to move the selected one of the plurality of tools to the selected position when it is determined that the selected one of the plurality of tools is not present in the passage-prohibited area and the passage-prohibited area does not pass through the selected position as the turret is rotated in the rotational direction to move the selected one of the plurality of tools to the selected position; and 
prohibit the turret from rotating in the rotational direction and generate an alarm when it is determined that the selected one of the plurality of tools is present in the passage-prohibited area or when it is determined that the 
 
2.  (Currently Amended)  A numerical controller configured to rotate, during a tool selection, a turret, which holds a plurality of tools on an outer peripheral portion thereof, thereby moving a selected one of the plurality of tools selected by a command to a selected position, the numerical controller comprising: 
a processor configured to: 
hold a partial area of the outer peripheral portion of the turret as a passage-prohibited area, the turret is prohibited from rotating in a rotational direction that results in the passage-prohibited area passing through the selected position;  
prior to rotating the turret in the rotational direction to move the selected one of the plurality of tools to the selected position, determine whether or not the selected one of the plurality of tools is present in the passage-prohibited area and whether or not the passage-prohibited area passes through the selected position as the turret is rotated in the rotational direction to move the selected one of the plurality of tools to the selected position during the tool selection;  
rotate the turret in the rotational direction to move the selected one of the plurality of tools to the selected position when it is determined that the selected one of the plurality of tools is not present in the passage-prohibited area and the passage-prohibited area does not pass through the selected position as the 
prohibit the turret from rotating in the rotational direction when it is determined that the selected one of the plurality of tools is present in the passage-prohibited area or when it is determined that the passage-prohibited area will pass through the selected position as the turret is rotated in the rotational direction;  and 
in response to prohibiting the turret from rotating in the rotational direction, select a new tool outside the passage-prohibited area, and move the new tool to the selected position. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous Publications and Patents; e.g. U.S. Patent No. 4,651,601 discloses a device for preventing a collision between a work holder and a tool in numerical control equipment for a turret punch press; U.S. Patent Publication No. 2007/0225139 A1 discloses an automatic tool changing method and an automatic tool changing device for a machine tool with a numerical controller capable of reducing an occurrence of impact due to tool exchange; U.S. Patent Publication No. 2015/0068272 A1 discloses an interference determination method for machine tools which determines whether or not there will be interference between elements that move relative to each other; and U.S. Patent Publication No. 2015/0309501 A1 discloses a machine tool including a tool post 

However, none of the prior art of record, alone or in combination, expressly or fairly suggest a numerical controller configured to rotate a turret to move a selected tool to a selected position upon determination that the selected tool is not present in a passage-prohibited area and the passage-prohibited area does not pass through the selected position as the turret is rotated to move the selected tool to the selected position; and the turret is prohibited from rotating in a current rotational direction when it’s determined that the selected tool is present in the pass-prohibited area or when the passage-prohibited area will pass through the selected position as the turret is rotated.  Further in claim 1, a processor of the numerical controller will generate an alarm when it’s determined that the selected tool is present in the pass-prohibited area or when the passage-prohibited area will pass through the selected position as the turret is rotated; and in claim 2, a new tool outside the passage-prohibited is selected and moved to the selected position in response to prohibiting the turret from rotating. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to numerical control machines and machine tools.

U.S. Patent Publication No. 2020/0001420 A1 discloses a method and apparatus for detecting an accident occurring in a computer numerical controller machine and taking appropriate corrective measures, if required.

U.S. Patent No. 3,830,584 discloses a turret system for a machine tool consisting of a positionable frame mounting a rotary turret having spindle assemblies in spaced stations and in which means are provided for driving the spindle in the active station.

U.S. Patent No. 4,090,281 discloses a machine tool includes a turret having a plurality of machine tool spindles for carrying individual cutting tools.

U.S. Patent No. 4,309,809 discloses a machine tool having an automatic tool changing device wherein a tool magazine storing many tools is rotatably carried by, and movable with, a spindle head, and a desired tool among them can be automatically selected for being set in a spindle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117